September 6, 1978


78-50        MEMORANDUM OPINION FOR THE COUNSEL
             TO THE PRESIDENT

             Freedom o f Information Act (5 U .S.C . § 552)—
             National Security Council— Agency Status Under
             FOIA


   You have asked whether the National Security Council (NSC) is an Agency
for Freedom of Information Act, (FOIA) purposes. We conclude, in general,
that it is. This opinion does not, however, address the questions (1) whether the
National Security Council, although an Agency under FOIA for most purposes,
might be considered not an Agency for other purposes,1 or (2) which records
held by the Council are Agency records within the meaning of the Act.2

                         I. The Freedom of Information Act
   The Freedom of Information Act, 5 U.S.C. § 552 (1976), places certain
duties, responsibilities, and obligations relating to public access to Government
information on “ each agency” of the Government of the United States. For the
purpose of the Act
     . . . the term “ agency” as defined in section 551(1) [of 5
     U.S.C.] . . . includesanyexecutivedepartment, military department,
     Government corporation, Government-controlled corporation, or
     other establishment in the executive branch of the Government



    'Cf., Renegotiation Board v. Grumman Aircraft Engineering Corp., 421 U .S . 168, 188 n. 25
(1975). In that case the Suprem e Court suggested that a Regional Renegotiation Board might be an
“ agency” in some o f its work and not an ‘‘agen cy " in the rest o f its work.
   2It follows from the conclusion that NSC is an A gency for FOIA purposes that records belonging
to NSC are Agency records under FOIA, but NSC may hold records that belong to persons or
entities that are not A gencies for FOIA purposes. In this connection, it is pertinent to note that the
NSC staff views itself as not only perform ing the functions prescribed in the National Security Act
o f 1947, 61 Stat. 495, but also serving as ‘‘the supporting staff to the President in the conduct of
foreign affairs,” 40 F .R . 47746 (1975); 32 CFR § 2 1 0 2 .1(b)( 1976), and thus, as ‘‘an extension of
the W hite House O ffice .”

                                                 197
     (including the Executive Office of the President), or any independent
     regulatory agency. 5 U.S.C. § 552(e).1
According to the definition of § 552(e), the term “ agency,” for FOIA
purposes, includes establishments in the Executive Office of the President. The
National Security Council (NSC) is an establishment,4 and it is within the
Executive Office of the President.5 Thus, NSC is within the plain language of
the above definition and were it not for the legislative history of the 1974
amendments it would have to be considered an Agency for FOIA purposes.
   The Senate version of the 1974 amendments expanded the APA definition of
“ agency” only by adding to it the U.S. Postal Service, the Postal Rate
Commission, and “ any other authority of the Government of the United States
which is a corporation and which receives any appropriated funds.” The Senate
report explained this expanded definition of “ agency” as follows:
     Section 3 expands on the definition of agency as provided in section
     551(1) of title 5. That section defines “ agency” as “ each authority
     (whether or not within or subject to review by another agency) of the
     Government of the United States other than Congress, the courts, or
     the governments of the possessions, territories, or the District of
     Columbia.” This definition has been broadly interpreted by the
     courts as including “ any administrative unit with substantial inde­
     pendent authority in the exercise of specific functions,” which in one
     case was held to include the Office of Science and Technology.
     Soucie v. D avid, 448 F. (2d) 1067, 1073 (1971).
        Nonetheless, the U.S. Postal Service has taken the position that
     without specific inclusionary language, amendments to the FOIA
     “ would not apply to the Postal Service.” (H earings , vol. II at 323.)
     To assure FOIA application to the Postal Service and also to include
     publicly funded corporations established under the authority of the
     United States, like the National Railroad Passenger Corporation (45
     U.S.C. § 541), section 3 incorporates an expanded definition of


   ’T his definition was added by the Freedom o f Inform ation Act A m endm ents of 1974, Pub. L.
No. 93-502 § 3, 88 Stat. 1564. Prior to this am endm ent the FOIA definition o f ‘'agency” was
exclusively that o f the A dm inistrative Procedure Act (A PA ), 5 U .S .C . 8 551(1). In relevant part
§ 551(1) defines "a g e n c y ” as
     . . . each authority o f the G overnm ent o f the U nited States, w hether or not it is within or
     subject to review by another agency.
The am ended definition has been incorporated into the Privacy Act o f 1974. 5 U .S .C . § 552a(a)( I )
and the G overnm ent in the Sunshine A ct, 5 U .S .C . 8 5 5 2b(a)(l).
   4T he term "estab lish m en t” is not defined in § 552(e) or elsew here in the FOIA or APA.
H ow ever, the NSC must be considered an establishm ent because o f its 99-m em ber staff. (O f these,
69 are perm anent em ployees o f the NSC; 30 are detailed from other agencies.) The NSC and its
staff are easily identifiable as a body separate from other entities w ithin the Executive Office o f the
President. M oney is appropriated for it and it “ o w n s " its furniture, fixtures, and supplies. It pays its
em ployees, keeps their adm inistrative records, and handles its personnel m atters. In short, it has a
clear, independent adm inistrative status.
   ’T he NSC was created by the N ational Security Act o f 1947, 61 Stat. 495. It was transferred to
the E xecutive Office o f the President by Reorganization Plan No. 4 o f 1949, 5 U .S .C . A pp., 14 F.
R. 5227, 63 Stat. 1067.

                                                    198
     agency to apply under the FOIA. (S. Rept. No. 93-854, 93d Cong.,
     2d sess. 33 (1974).]
   The House version of the amendments also contained an expanded definition
of the term “ agency.” This definition was broader and more explicit than the
Senate’s version and it prevailed in conference to become, with slight
modification, 5 U.S.C. § 552(e). Its language relating to establishments within
the Executive Office of the President was identical to that agreed upon in
conference. The House report explains the meaning of that language by citing
examples of “ functional entities” included within it:
     The term “ establishment in the Executive Office of the President,”
     as used in this amendment, means such functional entities as the
     Office of Telecommunications Policy, the Office of Management and
     Budget, the Council of Economic Advisers, the National Security
     Council, the Federal Property Council, and other similar establish­
     ments which have been or may in the future be created by Congress
     through statute or by Executive order. [H. Rept. No. 93-876, 93d
     Cong., 2d sess. 8 (1974)] [Emphasis added.]
Speaking in more general terms the House report notes that the definition of
“ agency” was expanded
     . . . to include those entities which might not be considered agencies
     under Section 551(1) of title 5, U.S. Code, but which perform
     governmental functions and control information of interest to the
     public. [Id.]
   The conference report, after explaining the differences between the Senate
and House versions of the expanded definition of “ agency,” notes that “ The
conference substitute follow s the House b ill.” H. Rept. No. 93-1200, 93d
Cong., 2d sess. 14 (1974). [Emphasis added.] That report states that by the
definition the conferees “ . . . intend[ed] to include within the definition of
‘agency’ those entities encompassed by 5 U.S.C. § 551 and other entities
including. . . . ” 6 Id. The report reveals that “ expansion of the definition of
‘agency’ in this subsection is intended to broaden applicability of the Freedom
of Information Act. . . . ” Id., at 15. In addition, the conference report deals
specifically with the meaning of “ Executive Office of the President.” It states:
     With respect to the meaning of the term “ Executive Office of the
     President” the conferees intend the result reached in Soucie v. David,
     448 F. (2d) 1067 (C.A.D.C. 1971). The term is not to be interpreted
     as including the President’s immediate personal staff or units in the
     Executive Office whose sole function is to advise and assist the
     President. [Id.]
   A summary of the 1974 amendments and their history relating to the question
whether Congress intended the NSC to be included in the FOIA definition of

    'T h e list follow ing “ inclu d ing" does not include the NSC, or any other unit in Executive Office
o f the President. T w o entities are included by name. These are the United States Postal Service and
the Postal Rate C om m ission, both o f which were included by express language in the Senate
version.

                                                 199
 “ agency” is as follows: (1) The language of the law is broad enough to be
 viewed as an expression of congressional intent that all establishments within
 the Executive Office of the President, including the NSC, be treated as
 Agencies for FOIA purposes 7 (2) The Senate report (and the Senate version of
 the legislation) continued to cover all Government entities included in the APA
 definition as interpreted by the courts. The black letter rule, as expressed in the
 Senate report, is that “ any administrative unit with the substantial independent
 authority in the exercise of specific functions” should be viewed as an Agency
 under the FOIA. This language was explicitly linked to Soucie v. D avid , 448 F.
 (2d) 1067 (D.C. Cir. 1971), involving a unit within the Executive Office of the
 President. (3) The House report shows an unequivocal intention to include NSC
 in the FOIA definition of Agency. (4) The conference report, while stating
 generally that the intent of Congress in redefining “ agency” was to expand the
 definition in order to broaden the applicability of the FOIA, declares that the
 conference bill follows the House version and expresses the specific intent that,
 with respect to the Executive Office of the President, entities within the “ result
 reached” in Soucie v. D avid be included, but that those constituting the
 President’s personal staff or “ whose sole function is to advise and assist the
 President” be excluded.
    Thus, both the language of the Act and its explanation contained in the
 House report include, by literal application, the NSC as an Agency subject to
 the FOIA. The conference report, which states that the conferees followed the
 House version of the legislation, expresses the intent (as did the Senate report
 with respect to the term “ agency” as used in the APA) that— at least for
entities in the Executive Office of the President— a functional approach be
 adopted. That is, an establishment within the Executive Office should not
automatically be classified an Agency (nor automatically excluded), but should
be treated as such only if it has the authority to function at least in part as an
 Agency.
    There is a very substantial risk that the NSC would be held to be an Agency
on the basis of the unambiguous language of the Act and the House Report.
 Under conventional standards of statutory interpretation a court would be
justified in so holding on these grounds alone. We believe, nevertheless, that to
determine whether the NSC is included within the FOIA definition we must
apply the conference report’s test and examine whether the NSC is invested
with “ substantial independent authority in the exercise of specific functions.” 8
If it is either the President’s staff or a unit whose sole function is to advise and

   7Although it is honored prim arily in the breach, " th e plain m eaning ru le " o f statutory
construction in which legislative history is ignored still has some vitality. See. Ernst & Ernst v.
Hochfelder, 425 U .S. 185, 201 (1976). Its application becom es m ore likely when the legislative
history is m ore am biguous than the statutory language being construed.
   "W e view the reference to the “ result reach ed " in Soucie v. David as a reference to the
interpretation o f that case in the Senate report. That is, entities within the Executive Office o f the
President may be treated as A gencies for FOIA purposes if they have “ substantial independent
authority in the exercise o f specific fu n ctio n s." An entity would not have substantial independent
authority if it were either the P resident’s staff or a unit whose sole function is to advise and assist
the President.

                                                 200
assist9 the President, it should not be viewed as having substantial independent
authority.

                           II. The National Security Council
   The National Security Council was created by the National Security Act of
1947, and together with its functions, records, property, personnel, and
unexpended appropriations, allocations and other funds available or to be made
available, was transferred to the Executive Office of the President by
Reorganization Plan No. 4 of 1949, 5 U.S.C. App., 14 F. R. 5227, 63 Stat.
1067. As presently constituted, the statutory body consists of the President, the
Vice President, and the Secretaries of State and Defense. It has a staff of 99 (69
permanent employees, 30 detailed from other departments) which, at present,
is headed by a staff secretary.10
   According to its statutory mandate
     [t]he function of the Council shall be to advise the President with
     respect to the integration of domestic, foreign, and military policies
     relating to the national security so as to enable the military services
     and the other departments and agencies of the Government to
     cooperate more effectively in matters involving national security. [50
     U.S.C. § 402(a)]
The National Security Act also assigned to the NSC, under the heading
“ additional functions, ” the following duties:
     In addition to performing such other functions as the President may
     direct, for the purpose of more effectively coordinating the policies
     and functions of the departments and agencies of the Government
     relating to the national security, it shall, subject to the direction of the
     President, be the duty of the Council—
        (1) to assess and appraise the objectives, commitments, and risks
     of the United States in relation to our actual and potential military
     power, in the interest of national security, for the purpose of making
     recommendations to the President in connection therewith; and
        (2) to consider policies on matters of common interest to the
     departments and agencies of the Government concerned with the

    9W ithin the context o f the legislative history, w hich clearly expresses a general intent to expand
the coverage of FO IA , “ assist’' must be read narrowly. W e do not believe that units w ithin the
Executive Office can be view ed as "a s sis tin g ” the President, in the same sense that the word
" a s s is t" is used in the conference report, when they perform substantive governm ental functions,
even if the purpose o f their authority to perform such functions is to enable them to fulfill a prim ary
role of assisting (or advising) the President. T o conclude otherwise would make a dead letter o f
inclusion o f establishm ents within the Executive Office of the President within the definition o f an
Agency for FOIA purposes, because the function o f all the units within the Executive O ffice, and
those o f the Office itself is, in a broad sense, to assist the President.
    ,0Section 402(c) o f 50 U .S .C . directed that the NSC staff be headed by a Presidentially appointed
Executive Secretary. T his position, which in past adm inistrations has often been filled by the
President’s Assistant for National Security Affairs, is presently vacant. As a practical m atter,
however, under current operating procedures the NSC staff works for the P resident’s Assistant for
National Security A ffairs, in fact, if not in form.

                                                 201
     national security, and to make recommendations to the President in
     connection therewith. [50 U.S.C. § 402(b)]
The Council is further authorized to           . . from time to time, make such
 recommendations and such other reports to the President as it deems appropri­
 ate or as the President may require.” 50 U.S.C. § 402(d).
    The House report on the National Security Act comments that “ [t]his
Council [the NSC] . . . gives us for the first time in our history a means for
bringing together the responsible heads of Government charged with recommending
 and carrying out our foreign policies after making a careful appraisal of our
domestic and military potentials.” H. Rept. No. 961, 80th Cong., 1st sess. 3
(1947). The Senate report characterizes the Council as “ [essentially . . . an
advisory body to the President with respect to the integration of domestic,
foreign, and military policies, so as to enable the military services and other
departments and agencies of the Government to cooperate more effectively in
matters involving the national security.” S. Rept. No. 239, 80th Cong., 1st
sess. 10 (1947). The Senate committee that reported favorably on Reorganiza­
tion Plan No. 4 of 1949 stated flatly that “ [i]t [NSC] is an advisory body to the
President and not one of the various agencies within the National Military
Establishment.” S. Rept. No. 838, 81st Cong., 1st sess. 2 (1949). It also noted
that ‘‘[t]he President as chairman controls NSC business . . . " i d . , and that
NSC and the National Security Resources Board (NSRB) “ were made advisory
agencies to the President by the National Security Act of 1947.”
    It is clear from the statutorily prescribed functions of the NSC, from the
legislative history of the Act which created it, and from nearly contemporane­
ous congressional commentary that the Council’s intended function is to be
primarily an advisory body to the President that would help him or her to plan
the effective and efficient unitary utilization of those various Departments and
Agencies of the Government that have responsibilities for the Nation’s security.
The question is, however, whether NSC is vested with substantial independent
authority in the exercise of specific functions or whether its sole function is to
advise and assist the President.
    In addition to the establishment of the NSC, the National Security Act of
 1947 created the Central Intelligence Agency (CIA). That Agency was
“ established under the National Security Council,” 50 U.S.C. § 403(a), and is
given certain duties “ under the direction of the National Security Council,” 50
U.S.C. § 403(d), including the duty “ to perform such other functions and
duties related to intelligence affecting the national security as the National
Security Council may from time to time direct.” 50 U.S.C. § 403(d)(5).
   The legislative history of the Act indicates that Congress intended the
National Security Council to be the supervisory authority over the Central
Intelligence Agency, by establishing the CIA “ under” the NSC and making it
subject to the Council’s “ direction.”
   According to the Senate report:
       The Central Intelligence Agency provided for by Section 102 exists
       now as the Central Intelligence Group. The bill establishes the

                                     202
     agency under the National Security Council and assigns to that
     Council the supervisory authority and responsibility now exercised
     by the National Intelligence Authority created by Executive Order of
     the President and composed of the Secretaries of State, War, and
     Navy. [S. Rept. No. 239, supra, at 10] [Emphasis added.]
The Executive order referred to in the Senate report was actually a Presidential
directive. It provided, in pertinent part:
        To the Secretary of State, the Secretary of War, and the Secretary
     of the Navy.
        1. It is my desire, and I hereby direct, that all Federal foreign
     intelligence activities be planned, developed and coordinated so as to
     assure the most effective accomplishment of the intelligence mission
     related to the national security. I hereby designate you, together with
     another person to be named by me as my personal representative, as
     the National Intelligence Authority to accomplish this purpose.
        2. Within the limits of available appropriations, you shall each
     from time to time assign persons and facilities from your respective
     Departments, which person shall collectively form a Central Intelli­
     gence Group and shall, under the direction o f a Director o f Central
     Intelligence, assist the National Intelligence Authority. The Director
     of Central Intelligence shall be designated by me, shall be responsible
     to the National Intelligence Authority, and shall sit as a nonvoting
     member thereof.
        3. Subject to the existing law, and to the direction and control o f
     the National Intelligence Authority, the D irector o f Central Intelli­
     gence shall: . . . .[Presidential directive of January 22, 1946, 3 CFR
      1080 (1943-1948 compilation)] [Emphasis added.]
   In addition, the Senate report on Reorganization Plan No. 4 of 1949, while
stating that NSC “ is an advisory body to the President,” recognized that “ [i]t
also directs the Central Intelligence Agency which coordinates intelligence
activities.” S. Rept. No. 838, supra, at 2, 4.
   The National Security Council, which is an administrative unit" and is an
establishment within the Executive Office of the President, has explicit
statutory authority to supervise and direct the Central Intelligence Agency. We
believe that NSC’s legal authority over the CIA constitutes substantial
independent authority in the exercise of at least one (very important) specific
function. Therefore, NSC is not a unit whose sole function is to advise or assist
the President.
   We have considered the possibility that NSC should be viewed as advisory
only because the President, as a member, controls its actions and decisions.
The argument runs that in all cases Council’s action must be viewed as
Presidential action since the President will inevitably dominate in Council
affairs. Thus, Council participation in national security matters is, at most,
hortatory and not substantive. This argument fails for two reasons.
    1'See footnote 4, supra.

                                      203
   The National Security Council was created by Congress as an entity distinct
from the Presidency. It was transferred, still as a distinct entity, along with all
of its functions to the Executive Office of the President by Executive Order No.
 12036. As a legal matter, then, the independent authority which it possesses, it
possesses as the National Security Council. To the extent that the Council’s
authority is exercised by the President,12 it may reasonably be viewed as
exercised by him in his capacity as Chairman of the NSC.13
   Even if it were sound to say that NSC is capable of assuming an advisory role
only (because of the President’s statutory membership), the Council would not
escape Agency status for FOIA purposes. From administration to administra­
tion, Presidents, invoking the authority granted them by 50 U.S.C. § 402(b) to
assign to the NSC “ such other functions as the President may direct,” have
themselves vested NSC committees on which they have retained membership,
with legal authority to perform specific, substantive functions. Current exam­
ples are the two NSC committees created by PD/NSC-2, the Policy Review
Committee (PRC) and the Special Coordination Committee (SCC), both of
which are empowered by Executive order to perform important, substantive,
and far-reaching governmental functions relating to intelligence matters and
both of which are legally permitted to act without Presidential participation. See
Executive Order No. 12036 §§ 1-2 (PRC) and 1-3 (SCC), 43 F.R. 3674, 3675
(1978). The existence of such delegated power14 in these committees (and other
similar NSC committees which existed in prior administrations, such as the 303
and 40 committees, the Committee on Foreign Intelligence (CFI), and the
Operations Advisory Group (OAG), see Executive Order No. 11905 §§ 3b
(CFI) and 3(c) (OAG), 41 F. R. 7703, 7707-7709 (1976)), prevent the NSC
from being viewed as solely advisory and without legal authority to exercise
specific governmental functions.
   Important, too, is the common understanding that the NSC is a body having
functions, power, and authority of its own and is not simply an alter ego of the
President. This understanding was expressed by the President himself in his
statement accompanying the promulgation of Executive Order No. 12036. He
said:
      The National Security Council and its two standing Committees—the
      Special Coordination Committee (SCC) and the Policy Review
      Committee (PRC)— will, short o f the President, provide the highest
      level of review and guidance for the policies and practices of the
      Intelligence Community. [ 14 Weekly Comp, of Pres. Doc. 214 (Jan.
      30, 1978)] [Emphasis added.]


   i2N SC is subservient to the President as are all executive departm ents and agencies. T his,
how ever, does not mean that it, or they, are without independent authority.
   l3U nder current practice Presidential decisions on national security m atters are prom ulgated by
directives in a series entitled “ Presidential D irective (P D )/N S C .” See P D /N S C -I.
   l4T he fact that a O ovem m ent entity exercises only delegated pow ers does not prevent it from
being treated as an A gency for FOIA purposes. Grumman Aircraft Engineering Corp. v.
Renegotiation Board, 482 F. (2d) 710 (D .C . Cir. 1973), rev’d. on other grounds, 421 U .S . 168
(1975).

                                                204
  We conclude that there is a substantial risk that NSC could be held to be an
Agency by a simple, literal application of the language of 5 U.S.C. § 552(c). In
our opinion, the better approach is to examine whether NSC is within the
exception from inclusion stated in the conference report. This requires
examining whether NSC has substantial independent authority in the exercise
of specific functions or whether it is simply an establishment in the Executive
Office of the President whose sole function is to advise and assist the President.
Since NSC is given statutory authority to supervise and direct the CIA and
because of the NSC functions provided in Executive Order No. 12036, we
conclude that it has independent legal authority to exercise specific functions
and that, as a legal matter, it cannot be viewed as existing solely to advise and
assist the President. It is not, therefore, within the exception of the conference
report, and, being an establishment in the Executive Office of the President not
within that exception, is an Agency for FOIA purposes.15

                                                           Jo hn M . H a rm o n
                                                       Assistant Attorney General
                                                                  Office o f Legal Counsel




   l5There is not a great deal o f equity in the position that NSC is not an Agency for FOIA purposes.
N SC, although reserving the question o f the applicability to it o f FO IA , has staff mem bers assigned
to process FOIA requests in accordance with its published FOIA guidelines. See 40 F. R. 7316
(1975), 32 CFR § 2101 (1976). Further, due to the nature o f the w ork o f the NSC and its staff it is
clear that valid exem ptions are available for the vast bulk o f the m aterial which constitutes NSC
records. Y et, there may be records in the possession o f the NSC staff which are not sensitive or
advisory in nature and which may be o f interest to the public, such as some fiscal records.
   W e have also considered w hether NSC could raise a valid constitutional claim to general
immunity from the FOIA, and we believe this possibility is very w eak. Certain records o f the NSC
could, if necessary, be protected by a claim o f executive privilege, but such a claim could not
successfully be invoked to preclude Congress from opening to public view som e NSC adm inistra­
tive records and other nonsensitive records to which the claim could not reasonably attach. N or
could it be shown on evidence now available that the A ct's im pact on NSC is so onerous that its
ability to function in support o f the President will be im paired.

                                                 205